United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Akron, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1188
Issued: November 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 23, 2007 appellant filed a timely appeal from a merit decision of an Office of
Workers’ Compensation Programs’ hearing representative dated March 1, 2007. Under
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has sustained any permanent impairment to a schedule
member of her body causally related to her accepted right shoulder condition, thereby entitling
her to a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
Appellant, a 54-year-old mail processor, filed a Form CA-2 claim for benefits on
March 12, 2003, alleging that she developed a right shoulder condition causally related to factors

of her federal employment. The Office accepted the claim for right supraspinatous tendon tear1
and rotator cuff syndrome of the right shoulder.
Dr. Marcy L. Dickey, an osteopath and appellant’s treating physician, performed
ameliorative surgery for right shoulder rotator cuff tear, impingement syndrome and
acromioclavicular osteoarthritis on September 8, 2003.
On November 18, 2004 appellant filed a Form CA-7 claim for a schedule award based on
a partial loss of use of her right upper extremity.
In order to determine appellant’s current condition, the Office referred appellant for an
examination with Dr. Michael J. Jurenevich, an osteopath. In an August 24, 2005 report,
Dr. Jurenevich noted no signs of impingement in the right shoulder and found that appellant had
fairly good range of motion with abduction and adduction of the shoulder. He stated that internal
and external motions were essentially normal as well. Dr. Jurenevich advised that appellant had
no residuals from her accepted right shoulder condition, with an essentially unremarkable
examination. He recommended that she be released to full duty.
In a report dated November 10, 2005, Dr. Dickey stated that she agreed with
Dr. Jurenevich’s opinion, finding that appellant could return to her full level of activity with no
restrictions. She stated that appellant had full range of motion in both shoulders with no
evidence of instability, focal weakness or impingement syndrome. Dr. Dickey recommended a
gradual return to full activity; she noted that, although she had previously recommended full duty
for four hours per day, including use of the OCR-BCS machine, appellant had not yet returned to
using that equipment. She stated:
“I do recommend that [appellant] return to full duty four hours a day times two
weeks to include work with the OCR-BCS machine. She then would return six
hours a day times two weeks to full duty including the OCR-BCS machine.
During these periods of some limitations of her activities, the remainder of the
day should include less aggressive activity. After gradual return to full activity, I
recommend that she work full duty with no restrictions.
“I believe that her gradual return to her full work activity with no limitations
would provide the safest means to full time full-duty gainful employment. I
believe with this type of schedule [appellant] will be considered at maximum
medical improvement with her level of maximum medical improvement reached
with this gradual return to activities.”
In a letter dated November 29, 2005, the Office found that there was a conflict in the
medical evidence between Dr. Dickey and Dr. Jurenevich regarding whether appellant had

1

The Office initially stated that the claim was accepted for left shoulder supraspinatous tendon tear. The Office
acknowledged and corrected this mistake on April 14, 2003, when it approved right shoulder decompression
surgery.

2

recovered from her work injury and whether she was able to return to work with restrictions.2
The Office referred appellant to Dr. Paul A. Steurer, a Board-certified orthopedic surgeon, for an
impartial medical examination. In a report dated January 9, 2006, Dr. Steurer reviewed the
medical history and statement of accepted facts and stated findings on examination. He noted
some tenderness and soreness in the right shoulder and stated that appellant had full range of
motion in the shoulder with pain at the extremes of motion. Dr. Steurer also advised that he
could not detect any gross motor weakness to manual muscle testing of the right shoulder. He
found based on his examination and reasonable medical probability that appellant continued to
have symptoms related to her work injury and accepted conditions. Dr. Steurer stated that these
conditions had not completely resolved. He concluded:
“Currently, her condition does preclude her to perform her normal duties as a mail
processor. She is capable of working and in fact is currently working at this time.
Her only limitations would be ... doing repetitive overhead use more than two
hours per day. I would certainly keep her weight limitations at 30 [to] 40 pounds,
which she currently is at. I believe these restrictions are in all probability going to
be permanent in nature. Other than routine follow-up I do not think any other,
medical treatment is needed at this time.”
In a supplemental report dated January 26, 2006, Dr. Steurer stated:
“On my examination [appellant] had a normal range of motion and normal
strength in [her right upper extremity]. As a result of this, her impairment rating
would be zero percent. [Appellant] has reached maximum medical improvement
for this condition, the exact date I cannot determine.”
By decision dated March 8, 2006, the Office denied appellant’s schedule award claim.
The Office found that Dr. Steurer’s opinion represented the weight of the medical evidence.
By letter dated March 27, 2006, appellant’s attorney requested an oral hearing, which was
held on January 23, 2007. She submitted an April 18, 2006 report from Dr. Timothy Morley, an
osteopath, who found that appellant had 13 percent permanent impairment of the right upper
extremity pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (fifth edition) (the A.M.A., Guides). Dr. Morley stated:
“Examination of the right shoulder reveals some well-healed scars over the right
shoulder. There is some tenderness to the acromioclavicular joint as well as
superior shoulder joint on the right. Flexion is limited to 120 degrees and
abduction is at 110 degrees. Internal rotation is limited to 40 degrees and external
rotation is at 50 degrees. Extension is to 30 degrees as is adduction. Referring to
Figures 16-40, 16-43 and 16-46, there is a four percent upper extremity
impairment for limitation in flexion, one percent impairment upper extremity
impairment for extension, three percent upper extremity impairment for
2

The Board notes that the Office found a conflict regarding these issues despite the fact that Dr. Dickey stated her
agreement with Dr. Jurenevich’s findings and irrespective of the fact that appellant had filed a claim for a schedule
award.

3

abduction, one percent upper extremity impairment for adduction, three percent
upper extremity impairment for internal rotation and one percent for external
rotation. There is decreased strength with resistance to abduction which is 4/5.
Distal pulses are maintained. There is no atrophy. There is no sensory deficit.”
By decision dated March 1, 2007, an Office hearing representative affirmed the March 8,
2006 Office decision. The hearing representative stated in a footnote that it was unclear how the
Office determined that there was a conflict between Drs. Dickey and Jurenevich given the fact
that Dr. Dickey stated her agreement with Dr. Jurenevich’s findings. He found, however, that
Dr. Steurer’s opinion that appellant had a zero percent impairment stemming from her accepted
right shoulder condition was entitled to the special weight of an impartial medical examiner and
represented the weight of the medical evidence.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.4 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.5
ANALYSIS
The Board finds that the case is not in posture for decision.
The Board initially finds that the Office erred in finding a conflict in the medical
evidence, regarding the issue of permanent impairment, prior to its March 8, 2006 decision. The
Board notes that, in his March 1, 2007 decision, the hearing representative expressed
disagreement with the Office’s finding that a conflict existed between Drs. Jurenevich and
Dickey. The hearing representative correctly stated in a footnote that Dr. Dickey had agreed
with Dr. Jurenevich’s findings. Both physicians agreed that appellant could return to full duty
without restrictions; they differed in their opinions only to the extent that Dr. Dickey
recommended a gradual return to full duty. Further, although appellant had filed a claim for a
schedule award, neither Dr. Dickey nor Dr. Jurenevich submitted an impairment evaluation
pursuant to the A.M.A., Guides to determine whether appellant has any permanent impairment
stemming from her accepted right shoulder condition. Therefore, the hearing representative
erred in finding that Dr. Steurer’s opinion merited the special weight of an impartial examiner

3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

5 U.S.C. § 8107(c)(19).

5

20 C.F.R. § 10.404.

4

regarding the issue of permanent impairment.6 Nevertheless, as Dr. Steurer’s finding that
appellant had a zero percent impairment was the only medical opinion in the record bearing on
the issue of whether appellant has any permanent impairment stemming from her accepted right
shoulder condition, the Office’s March 8, 2006 decision was proper and based on the medical
evidence of record.
Following the March 8, 2006 decision, appellant requested an oral hearing and submitted
Dr. Morley’s April 18, 2006 report. Dr. Morley had appellant undergo an impairment evaluation
and applied the applicable standards, figures and tables of the A.M.A., Guides. Based on this
evaluation, he determined that appellant had a 13 percent permanent impairment of the right
upper extremity. The Board finds that Dr. Morley’s report created a conflict in the medical
evidence. When such conflicts in medical opinion arise, 5 U.S.C. § 8123(a) requires the Office
to appoint a third or “referee” physician, also known as an “impartial medical examiner.”7
Accordingly, the Board will set aside the Office’s March 1, 2007 decision and remand the case to
the Office for referral to an impartial medical specialist to resolve the conflict in medical
evidence regarding whether appellant has any permanent impairment stemming from her
accepted right shoulder condition. After such development as it deems necessary, the Office
shall issue a de novo decision.
The Board finds that the Office’s decision must be set aside and remanded to resolve the
conflict in medical evidence.
CONCLUSION
The Board finds that the case is not in posture for decision.

6

The Board notes that Dr. Steurer did not render any findings with any of the tables or figures in accordance with
the fifth edition of the A.M.A., Guides, which is the current, applicable standard for rating impairments on which
schedule awards are based.
7

Section 8123(a) of the Act provides in pertinent part, “(i)f there is a disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall appoint a third
physician who shall make an examination.” See Dallas E. Mopps, 44 ECAB 454 (1993).

5

ORDER
IT IS HEREBY ORDERED THAT the March 1, 2007 decision of the Office of
Workers’ Compensation Programs be set aside consistent with this decision.
Issued: November 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

